DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 08/12/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the power converter includes a set of switches” (see claim 31) and “first switches in the power converter” (see claim 33) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 10, 11, 13, 15, 16, 22-24, 26-34, 36-38, 40, 41 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima (US 2020/0036289), in view of Li (US 2018/0019671).
Regarding claim 1, Nagashima discloses (see figures 1-6) an apparatus (figure 1, part apparatus) comprising: a controller (figure 1, part 150) operative to: receive feedback (figure 1, part feedback from 126, 136, 146 and 156) associated with a device (figure 1, part 110), the device (figure 1, part 110) being a load (figure 1, part 110) powered (figure 1, part through 120) by a power source (figure 1, part 180)(paragraph [0015]; the circuit of each phase of the motor 110 receives the power from the first power supply part 180 via the switching element group 120); adjust (figure 1, part through 154) switching operation of a power converter  (figure 1, part 162) during a window of time (figure 3, part window of time when pause signal is high that results in stop-time of the power converter 162) of producing an accurate sample value of the feedback (figure 1, part feedback from 126, 136, 146 and 156)(paragraphs [0027]-[0030]; the AD converter 158 operates when the switching operation of the DC-DC converter 162 stops, which makes it possible to suppress the influence of noise generated by the switching operation of the DC-DC converter 162 to improve the analog/digital conversion precision of the AD converter 158. Further, as the precision of the AD converter 158 is improved, the driving precision of the motor 110 can be improved), the adjusted (figure 1, part through 154) switching operation of the power converter (figure 1, part 162) during the window of time (figure 3, part window of time when pause signal is high that results in stop-time of the power converter 162) operative to reduce noise caused by switching of the power converter (figure 1, part 162); and during the window of time (figure 3, part window of time when pause signal is high that results in stop-time of the power converter 162) in which the switching operation of the power converter (figure 1, part 162) is adjusted (figure 1, part through 154), derive the sample value (figure 1, part from 158) from the feedback (figure 1, part feedback from 126, 136, 146 and 156)(paragraph [0059]-[0065]; the pause signal generated by the timing signal generation circuit 154. In this example, the DC-DC converter 162 stops the switching operation in the period in which the pause signal is in the H state… when the pause signal is in the H state, the control part 165 stops the switching operation in the driver circuit 215. For example, the control part 165 may control both the switching element 216 and the switching element 218 to be in the off state. Thereby, the AD converter 158 can be operated in the state where the noise generated by the switching operation in the driver circuit 215 is suppressed. Nevertheless, the AD converter 158 may receive the power supply voltage from the capacitor 224 or 226 in the state where the switching operation in the driver circuit 215 stops. In this case, the capacitor 224 or the capacitor 226 may have a capacity sufficient to supply the power supply voltage to the AD converter 158 in the period in which the pause signal is in the H state).
Nagashima does not expressly disclose adjust a switching frequency operation of a power converter to a non-zero switching frequency during a window of time, the adjusted switching frequency operation of the power converter during the window of time; the switching frequency operation of the power converter is adjusted to the non-zero switching frequency.
Li teaches (see figures 1-8) adjust a switching frequency operation (figure 7, part through 44) of a power converter (figure 7, part 10) (paragraph [0045]; when the error signal EA is smaller than the light-load threshold VTH_H, the noise-free switching converter 100 may be operated with the light-load. For this condition, the error current signal iCLK may be configured to control the clock signal generator 44 to generate the second control signal C2 with a variation frequency, wherein the variation frequency is relevant to the value of the error current signal ICLK. For example, the smaller the error current signal iCLK, the lower the frequency of the second control signal C2) to a non-zero switching frequency (figure 6, part decrease frequency until fTH[non-zero]) during a window of time (figure 6, part during noise-free period), the adjusted switching frequency operation (figure 6, part decrease frequency until fTH[non-zero]) of the power converter (figure 7, part 10) during the window of time (figure 6, part during noise-free period)(paragraph [0054]; when the noise-free switching converter 500 enters into the light-load mode, the switching frequency f of the noise-free switching converter 500 continues to decrease while the inductor current signal iL is discontinuous. When the switching frequency f decreases to the noise-free frequency threshold fTH (at time t3), the switching frequency f may be limited to the noise-free frequency threshold fTH); the switching frequency operation of the power converter  (figure 7, part switching frequency operation of 10) is adjusted (figure 7, part through 44) to the non-zero switching frequency (figure 6, part decrease frequency until fTH[non-zero]) (paragraph [0054]; when the noise-free switching converter 500 enters into the light-load mode, the switching frequency f of the noise-free switching converter 500 continues to decrease while the inductor current signal iL is discontinuous. When the switching frequency f decreases to the noise-free frequency threshold fTH (at time t3), the switching frequency f may be limited to the noise-free frequency threshold fTH).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Nagashima with the frequency control features as taught by Li and obtain an apparatus comprising: a controller operative to: receive feedback associated with a device, the device being a load powered by a power source; adjust a switching frequency operation of a power converter to a non-zero switching frequency during a window of time of producing an accurate sample value of the feedback, the adjusted switching frequency operation of the power converter during the window of time operative to reduce noise caused by switching of the power converter; and during the window of time in which the switching frequency operation of the power converter is adjusted to the non-zero switching frequency, derive the sample value from the feedback, because it provides more efficient switching control with noise-free control circuit (paragraph [0002]). Furthermore, the Application presented multiples options to adjust the operation of the converter in order to reduce the noise as: disable the power converter (figure 5), modify a switching frequency of the power conversion (figure 6) and controls the slew rate of switching as well as a switching frequency (figure 7), and Nagashima discloses one of these option (figure 3, part window of time when pause signal is high that results in stop-time of the power converter 162). 
Regarding claim 3, Nagashima and Li teach everything claimed as applied above (see claim 1). Further, Nagashima discloses (see figures 1-6) the power converter (figures 1 and 2, part 162) is a switching power supply (figure 3, part graphs c and d); and wherein the controller (figure 1, part 150) is further operative to: generate a control signal (figures 1 and 2, part control signal from 154) to control the power converter (figures 1 and 2, part 162), the control signal (figures 1 and 2, part control signal from 154) indicating to temporarily reduce switching of the power converter (figures 1 and 2, part 162) during a less-than-all portion of the window of time (figure 3, part during a less-than-all portion of window of time when pause signal is high that results in reduce the switching to zero in the window of time when pause signal is high that results in stop-time of the power converter 162) (paragraph [0059]-[0065]; the pause signal generated by the timing signal generation circuit 154. In this example, the DC-DC converter 162 stops the switching operation in the period in which the pause signal is in the H state).
Regarding claim 4, Nagashima and Li teach everything claimed as applied above (see claim 1). Further, Nagashima discloses (see figures 1-6) the feedback (figure 1, part feedback from 126, 136, 146 and 156) indicates a magnitude of current supplied by the power source (figure 1, part 180) to the device (figure 1, part 110) (paragraph [0020]; the detection part 126, the detection part 136, and the detection part 146 (may be referred to as “detection part 136 and the like” collectively) are disposed between the switching element group 120 and the ground, and each detect the current flowing to one phase of the motor 110); and wherein the power converter (figure 1, part 162) supplies power to a switch driver (figure 1, part 152)(paragraph [0033]; the drive circuit 152 drives the motor 110 by controlling the switching element group 120. The drive circuit 152 may be supplied with the power supply voltage from the DC-DC converter 162) that controls (figure 1, part through 120) delivery of the current from the power source (figure 1, part 180) to the device (figure 1, part 110) via switch (figure 1, part 120).
Regarding claim 10, Nagashima and Li teach everything claimed as applied above (see claim 1). Further, Nagashima discloses (see figures 1-6) operation of the power converter (figure 1, part 162) outside the window of time (figure 3, part outside of window of time when pause signal is high that results in stop-time of the power converter 162) introduces noise in the feedback (figure 1, part feedback from 126, 136, 146 and 156) associated with the device (figure 1, part 110); and wherein the adjusted (figure 1, part through 154) operation of the power converter (figure 1, part 162) conversion during the window of time (figure 3, part window of time when pause signal is high that results in stop-time of the power converter 162) reduces presence of the noise in the feedback (figure 1, part feedback from 126, 136, 146 and 156) (paragraphs [0027]-[0030]; the AD converter 158 operates when the switching operation of the DC-DC converter 162 stops, which makes it possible to suppress the influence of noise generated by the switching operation of the DC-DC converter 162 to improve the analog/digital conversion precision of the AD converter 158. Further, as the precision of the AD converter 158 is improved, the driving precision of the motor 110 can be improved).
Regarding claim 11, Nagashima and Li discloses everything claimed as applied above (see claim 1). Further, Nagashima discloses (see figures 1-6) the controller (figure 1, part 150) is further operative to: produce a switch control signal (figure 1, part switch control signal from 154 to 152) to control a switch (figure 1, part 120), a state of the switch (figure 1, part 120) controlling delivery of current from the power source (figure 1, part 180) to the device (figure 1, part 110).
Regarding claim 13, claim 1 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 15, claim 3 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 16, claim 4 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 22, claim 10 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 23, claim 11 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 24, Nagashima and Li discloses everything claimed as applied above (see claim 23). Further, Nagashima discloses (see figures 1-6) using the switch control signal (figure 1, part switch control signal from 154 to 152) to determine the window of time (figure 3, part window of time when pause signal is high that results in stop-time of the power converter 162) in which to adjust the operation of the power converter (figure 1, part 162).
Regarding claim 26, Nagashima and Li discloses everything claimed as applied above (see claim 1). Further, Nagashima discloses (see figures 1-6) a system (figure 1, part system) comprising: a circuit substrate (figure 1, part substrate of 100); the apparatus (figure 1, part apparatus) coupled to the circuit substrate (figure 1, part substrate of 100); and wherein the load (figure 1, part 110) is coupled to the circuit substrate (figure 1, part substrate of 100) (paragraph [0041]; integrated on one semiconductor substrate).
Regarding claim 27, Nagashima and Li discloses everything claimed as applied above (see claim 1). Further, Nagashima discloses (see figures 1-6) a method (figure 1) comprising: receiving a circuit substrate (figure 1, part substrate of 100); and coupling the apparatus (figure 1, part apparatus) to the circuit substrate (figure 1, part substrate of 100) (paragraph [0041]; integrated on one semiconductor substrate).
Regarding claim 28, Nagashima and Li teach everything claimed as applied above (see claim 1). Further, Nagashima discloses (see figures 1-6) the power converter (figure 1, part 162) is operative to produce a supply voltage supplied to power driver circuitry (figure 1, part 152) (paragraph [0033]; the drive circuit 152 drives the motor 110 by controlling the switching element group 120. The drive circuit 152 may be supplied with the power supply voltage from the DC-DC converter 162), the power driver circuitry (figure 1, part 152) operative to control (figure 1, part through 120) delivery of current from the power source (figure 1, part 180) to the load (figure 1, part 110) through a set of switches (figure 1, parts 142/144, 132/134 and 122/124) controlled by the driver circuitry (figure 1, part 152).
Regarding claim 29, Nagashima and Li discloses everything claimed as applied above (see claim 28). Further, Nagashima discloses (see figures 1-6) the controller (figure 1, part 150) is operative to output driver control signals (figure 1, part driver control signal from 154 to 152) to the driver circuitry (figure 1, part 152), the driver control signals (figure 1, part driver control signal from 154 to 152) operative to control the set of switches (figure 1, parts 142/144, 132/134 and 122/124)(paragraph [0034]; the drive circuit 152 may be a predriver that controls the switching operations of the switching elements 122 to 144. For example, the drive circuit 152 receives a drive signal from a timing signal generation circuit 154 and performs ON-OFF switching of each switching element according to the drive signal. In this case, the gates of the switching elements 122 to 144 are coupled to the drive circuit 152).
Regarding claim 30, Nagashima and Li discloses everything claimed as applied above (see claim 29). Further, Nagashima discloses (see figures 1-6) the set of switches (figure 1, parts 142/144, 132/134 and 122/124) includes a first switch (figure 1, parts 142, 132 and 122) and a second switch (figure 1, parts 144, 134 and 124) disposed in series between the power source (figure 1, part 180) and a reference voltage (figure 1, part ground reference voltage), a node connecting the first switch (figure 1, parts 142, 132 and 122)  and the second switch (figure 1, parts 144, 134 and 124)  supplying current to power the load (figure 1, part 110).
Regarding claim 31, Nagashima and Li teach everything claimed as applied above (see claim 1). Further, Nagashima discloses (see figures 1-6) the controller (figure 1, parts 150) is operative to modify a switching frequency (figure 3, part reduce the switching frequency to zero in the window of time when pause signal is high that results in stop-time of the power converter 162) of operating a voltage generator of the power converter (figures 1 and 2, part voltage generator of 162) during the window of time to reduce the noise (figure 3, part window of time when pause signal is high that results in stop-time of the power converter 162).
Regarding claim 32, Nagashima and Li teach everything claimed as applied above (see claim 4). Further, Nagashima discloses (see figures 1-6) the device (figure 1, part 110) is a multi-winding motor (figure 1, part 110) through which the current passes (figure 1, part 110) (paragraph [0015]; the motor 110 is a three-phase brushless motor. In FIG. 1, the phases of the motor 110 are indicated by u, v, and w. The circuit of each phase of the motor 110 receives the power from the first power supply part 180 via the switching element group 120. The rotor of the motor 110 is rotated by the magnetic field generated by the circuit of each phase of the motor 110).
Regarding claim 33, Nagashima and Li discloses everything claimed as applied above (see claim 1). Further, Nagashima discloses (see figures 1-6) the noise is ground noise caused by switching of the power converter (figures 1 and 2, parts 162); and wherein the controller (figure 2, parts 150) is further operative to control delivery of current (figure 1, parts through 120) from the power source (figure 1, part 180) to the device (figure 1, part 110) via control of switching switches (figure 1, parts switches at 120), the switches (figure 1, parts switches at 120) controlled independently of switching the power converter  (figure 1, part 162) (paragraphs [0027]-[0030]; the AD converter 158 operates when the switching operation of the DC-DC converter 162 stops, which makes it possible to suppress the influence of noise generated by the switching operation of the DC-DC converter 162 to improve the analog/digital conversion precision of the AD converter 158. Further, as the precision of the AD converter 158 is improved, the driving precision of the motor 110 can be improved).
Regarding claim 34, Nagashima and Li teach everything claimed as applied above (see claim 33). Further, Nagashima discloses (see figures 1-6) the switches (figure 1, parts switches at 120) include a first switch (figure 1, part 142, 132 and 122) and a second switch (figure 1, part 144, 134 and 124); and wherein the controller (figure 1, part 150) is operative to adjust (figure 1, part through 154) switching of the power converter (figure 1, part 162) during the window of time (figure 3, part window of time when pause signal is high that results in stop-time of the power converter 162) in which the first switch is set to an ON state (figure 1, part 142, 132 and 122)(figure 3, part graph f; timing signal from 154 to 152) for an entire duration of the window of time (figure 3, part window of time when pause signal is high that results in stop-time of the power converter 162).
Regarding claim 36, Nagashima and Li discloses everything claimed as applied above (see claim 1). Further, Nagashima discloses (see figures 1-6) the adjusted switching frequency operation (figure 1, part through 154; adjust switching frequency to zero in the window of time when pause signal is high that results in stop-time of the power converter 162) of the power converter (figure 1, part 162) results in a decrease in a magnitude of a supply voltage (figure 2, part Vo1) produced by the power converter (figures 1 and 2, part 162) during the window of time (figure 3, part window of time when pause signal is high that results in stop-time of the power converter 162).
Regarding claim 37, Nagashima and Li teach everything claimed as applied above (see claim 36). Further, Nagashima discloses (see figures 1-6) the supply voltage (figure 2, part Vo1) powers a switch driver (figure 1, part 152) (paragraph [0033]; the drive circuit 152 drives the motor 110 by controlling the switching element group 120. The drive circuit 152 may be supplied with the power supply voltage from the DC-DC converter 162) that controls (figure 1, part through 120) delivery of current from the power source (figure 1, part 180) to the device (figure 1, part 110) via control of a respective switch (figure 1, part 120).
Regarding claim 38, Nagashima and Li teach everything claimed as applied above (see claim 36). Further, Nagashima discloses (see figures 1-6) the power converter (figure 1, part 162) is operative to generate a supply voltage that powers switch driver control circuitry (figure 1, part 152) (paragraph [0033]; the drive circuit 152 drives the motor 110 by controlling the switching element group 120. The drive circuit 152 may be supplied with the power supply voltage from the DC-DC converter 162) during the window time (figure 3, part window of time when pause signal is high that results in stop-time of the power converter 162; at this moment the supply voltage is generated by the capacitor 224 or 226) (paragraph [0065]; when the pause signal is in the H state, the control part 165 stops the switching operation in the driver circuit 215… the AD converter 158 may receive the power supply voltage from the capacitor 224 or 226 in the state where the switching operation in the driver circuit 215 stops. In this case, the capacitor 224 or the capacitor 226 may have a capacity sufficient to supply the power supply voltage to the AD converter 158 in the period in which the pause signal is in the H state), the switch driver control circuitry (figure 1, part 152) operative to control switches (figure 1, part switches at 120) and delivery of current through the switches (figure 1, part switches at 120) to the device (figure 1, part 110).
Regarding claim 40, Nagashima and Li teach everything claimed as applied above (see claim 38). Further, Nagashima discloses (see figures 1-6) the controller (figure 1, part 150) is further operative to: i) set the operation of controlling the power converter (figure 1, part 162) to a first switching frequency magnitude (figure 3, part first switching frequency magnitude before the window of time when pause signal is high that results in stop-time of the power converter 162) prior to the window of time (figure 3, part window of time when pause signal is high that results in stop-time of the power converter 162); and ii) set the operation of controlling the power converter (figure 1, part 162) to a second switching frequency magnitude (figure 3, part second switching frequency magnitude at window of time when pause signal is high that results in stop-time of the power converter 162; frequency of zero) during the window of time (figure 3, part window of time when pause signal is high that results in stop-time of the power converter 162), the second switching frequency magnitude (figure 3, part second switching frequency magnitude at window of time when pause signal is high that results in stop-time of the power converter 162; frequency of zero)  being less than the first switching frequency magnitude (figure 3, part first switching frequency magnitude before the window of time when pause signal is high that results in stop-time of the power converter 162). However, Nagashima does not expressly disclose set the switching frequency operation of controlling the power converter to a first switching frequency magnitude prior to the window of time; and ii) set the switching frequency operation of controlling the power converter to a second switching frequency magnitude during the window of time, the second switching frequency magnitude being the non-zero switching frequency, the second switching frequency magnitude being less than the first switching frequency magnitude.
Li teaches (see figures 1-8) the controller (figure 7, part 50) is further operative to: i) set the switching frequency operation (figure 7, part through 44) of controlling the power converter (figure 7, part 10) to a first switching frequency magnitude (figure 6, part first switching frequency magnitude at normal load period t1-t2) prior to the window of time (figure 6, part during noise-free period); and ii) set the switching frequency operation (figure 7, part through 44) of controlling the power converter (figure 7, part 10) to a second switching frequency magnitude (figure 6, part second switching frequency magnitude at noise-free period; f=fTH) during the window of time (figure 6, part during noise-free period), the second switching frequency magnitude being the non-zero switching frequency (figure 6, part second switching frequency magnitude at noise-free period; f=fTH [non-zero]), the second switching frequency magnitude (figure 6, part second switching frequency magnitude at noise-free period; f=fTH) being less than the first switching frequency magnitude (figure 6, part first switching frequency magnitude at normal load period t1-t2; f˃fTH) (paragraph [0054]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Nagashima with the frequency control features as taught by Li, because it provides more efficient switching control with noise-free control circuit (paragraph [0002]). Furthermore, the Application presented multiples options to adjust the operation of the converter in order to reduce the noise as: disable the power converter (figure 5), modify a switching frequency of the power conversion (figure 6) and controls the slew rate of switching as well as a switching frequency (figure 7), and Nagashima discloses one of these option (figure 3, part window of time when pause signal is high that results in stop-time of the power converter 162). 
Regarding claim 41, Nagashima and Li teach everything claimed as applied above (see claim 1). Further, Nagashima discloses (see figures 1-6) the controller (figure 1, part 150) and the window of time (figure 3, part window of time when pause signal is high that results in stop-time of the power converter 162). However, Nagashima does not expressly disclose the controller is further operative to vary a magnitude of the non-zero switching frequency during the window of time.
Li teaches (see figures 1-8) the controller (figure 7, part 50) is further operative to vary a magnitude of the non-zero switching frequency (figure 6, part decrease frequency until fTH[non-zero] at noise-free period) during the window of time (figure 6, part during noise-free period).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Nagashima with the frequency control features as taught by Li, because it provides more efficient switching control with noise-free control circuit (paragraph [0002]). Furthermore, the Application presented multiples options to adjust the operation of the converter in order to reduce the noise as: disable the power converter (figure 5), modify a switching frequency of the power conversion (figure 6) and controls the slew rate of switching as well as a switching frequency (figure 7), and Nagashima discloses one of these option (figure 3, part window of time when pause signal is high that results in stop-time of the power converter 162). 
Regarding claim 44, Nagashima and Li teach everything claimed as applied above (see claim 1). Further, Nagashima discloses (see figures 1-6) the controller (figure 1, part 150) is further operative to: i) set the operation of controlling the power converter (figure 1, part 162) to a first switching frequency (figure 3, part first switching frequency outside the window of time when pause signal is low) setting outside the window of time (figure 3, part outside the window of time when pause signal is low); and ii) set the switching frequency to a second switching frequency (figure 3, part second switching frequency at window of time when pause signal is high that results in stop-time of the power converter 162; frequency of zero) during the window of time (figure 3, part window of time when pause signal is high that results in stop-time of the power converter 162), the second switching frequency (figure 3, part second switching frequency magnitude at window of time when pause signal is high that results in stop-time of the power converter 162; frequency of zero)  setting less than the first switching frequency (figure 3, part first switching frequency magnitude outside the window of time when pause signal is low). However, Nagashima does not expressly disclose i) set the non-zero switching frequency to a first switching frequency setting outside the window of time; and ii) set the non-zero switching frequency to a second switching frequency setting during the window of time, the second switching frequency setting less than the first switching frequency setting.
Li teaches (see figures 1-8) the controller (figure 7, part 50) is further operative to: i) set the non-zero switching frequency (figure 7, part through 44) to a first switching frequency (figure 6, part first switching frequency at normal load period t1-t2) setting outside the window of time (figure 6, part during noise-free period); and ii) set the non-zero switching frequency (figure 7, part through 44) to a second switching frequency (figure 6, part second switching frequency at noise-free period; f=fTH) setting during the window of time (figure 6, part during noise-free period), the second switching frequency (figure 6, part second switching frequency at noise-free period; f=fTH [non-zero]) setting less than the first switching frequency (figure 6, part first switching frequency at normal load period t1-t2; f˃fTH) (paragraph [0054]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Nagashima with the frequency control features as taught by Li, because it provides more efficient switching control with noise-free control circuit (paragraph [0002]). Furthermore, the Application presented multiples options to adjust the operation of the converter in order to reduce the noise as: disable the power converter (figure 5), modify a switching frequency of the power conversion (figure 6) and controls the slew rate of switching as well as a switching frequency (figure 7), and Nagashima discloses one of these option (figure 3, part window of time when pause signal is high that results in stop-time of the power converter 162). 
Claims 7, 19, 39, 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima (US 2020/0036289), in view of Li (US 2018/0019671), and further in view of Truong et al. (US 8,305,053), hereinafter Truong.
Regarding claim 7, Nagashima and Li teach everything claimed as applied above (see claim 1). Further, Nagashima discloses (see figures 1-6) the controller (figure 1, part 150) is further operative to: during the window of time (figure 3, part window of time when pause signal is high that results in stop-time of the power converter 162), adjust a switch control signals (figures 1 and 2, part control signal to 162 from 154) used to perform power conversion via the power converter (figures 1 and 2, part 162), the switch control signals (figures 1 and 2, part control signal to 162 from 154) operative to control switches (figure 2, part 215) in the power converter (figures 1 and 2, part 162). However, Nagashima does not expressly disclose control a slew rate of switch control signals.
Truong teaches (see figures 1-5) the controller (figure 1, part controller generated by 16 and 18) is further operative to: during the window of time (figure 2, part window of time of T1-T2), control a slew rate of switch control signals (figure 1, parts high and low-side slew-rate controllers 22 and 28) (figure 3, parts high and low-side slew-rate controllers 102 and 104) used to perform power conversion via the power converter (figure 1, part 10)(column 4; lines 5-25; each of the slew-rate controllers 22 and 24 are configured to adjust the slew-rate of the rising-edge of each of the control signals VHS and VLS, respectively).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Nagashima and Li with the control features as taught by Truong and obtain the controller is further operative to: during the window of time, control a slew rate of switch control signals used to perform power conversion via the power converter, the switch control signals operative to control switches in the power converter, because it maintains greater efficiency with mitigation of ringing and conduction losses (column 4; lines 5-25). 
Regarding claim 19, claim 7 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 39, Nagashima and Li teach everything claimed as applied above (see claim 38). Further, Nagashima discloses (see figures 1-6) the adjusted operation (figure 1, part through 154) includes adjustment of control signals applied to the power converter (figure 1, part 162) to generate the supply voltage (figure 2, part VO1). However, Nagashima does not expressly disclose the adjusted switching frequency operation includes adjustment of a slew rate of control signals applied to the power converter to generate the supply voltage.
Li teaches (see figures 1-8) the adjusted switching frequency operation (figure 7, part through 44) includes adjustment of control signals (figure 6, parts SH/SL) applied to the power converter (figure 7, part 10) to generate the supply voltage (figure 7, part VOUT).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Nagashima with the frequency control features as taught by Li, because it provides more efficient switching control with noise-free control circuit (paragraph [0002]). 
Truong teaches (see figures 1-5) adjustment of a slew rate of control signals (figure 1, parts high and low-side slew-rate controllers 22 and 28) (figure 3, parts high and low-side slew-rate controllers 102 and 104) applied to the power converter (figure 1, part 10) to generate the supply voltage (figure 1, part Vout) (column 4; lines 5-25; each of the slew-rate controllers 22 and 24 are configured to adjust the slew-rate of the rising-edge of each of the control signals VHS and VLS, respectively).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Nagashima and Li with the control features as taught by Truong and obtain the adjusted switching frequency operation includes adjustment of a slew rate of control signals applied to the power converter to generate the supply voltage, because it maintains greater efficiency with mitigation of ringing and conduction losses (column 4; lines 5-25). 
Regarding claim 43, Nagashima and Li teach everything claimed as applied above (see claim 1). Further, Nagashima discloses (see figures 1-6) the switching frequency is a clock signal (figure 2, part clock signal at 165) applied to control operation of the power converter (figures 1 and 2, part 162); and wherein the adjusted operation (figure 1, part through 154) includes adjustment of the clock signal (figure 2, part clock signal at 165). However, Nagashima does not expressly disclose the non-zero switching frequency; and wherein the adjusted switching frequency operation includes adjustment of a slew rate of the clock signal.
Li teaches (see figures 1-8) the non-zero switching frequency (figure 6, part decrease frequency until fTH[non-zero]); and wherein  the adjusted switching frequency operation (figure 7, part through 44) includes adjustment of the clock signal (figure 7, part clock signal C2)(paragraph [0044]; the second control signal C2 may be operated as the initialization clock signal of the logic circuit 33, wherein the initialization clock signal is configured to setup the switching frequency of the noise-free switching converter 100).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Nagashima with the frequency control features as taught by Li, because it provides more efficient switching control with noise-free control circuit (paragraph [0002]). 
Truong teaches (see figures 1-5) adjustment of a slew rate of the clock signal (figure 1, parts high and low-side slew-rate controllers 22 and 28) (figure 3, parts high and low-side slew-rate controllers 102 and 104) (column 4; lines 5-25; each of the slew-rate controllers 22 and 24 are configured to adjust the slew-rate of the rising-edge of each of the control signals VHS and VLS, respectively).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Nagashima and Li with the control features as taught by Truong and obtain the non-zero switching frequency is a clock signal applied to control operation of the power converter; and wherein the adjusted switching frequency operation includes adjustment of a slew rate of the clock signal, because it maintains greater efficiency with mitigation of ringing and conduction losses (column 4; lines 5-25). 
Regarding claim 45, Nagashima and Li teach everything claimed as applied above (see claim 1). Further, Nagashima discloses (see figures 1-6) the controller (figure 1, part 150) is further operative to: i) control the first switching frequency (figure 3, part first switching frequency outside the window of time when pause signal is low); and ii) control the second switching frequency (figure 3, part second switching frequency at window of time when pause signal is high that results in stop-time of the power converter 162; frequency of zero). However, Nagashima does not expressly disclose i) control the first switching frequency setting to have a first slew rate; and ii) control the second switching frequency setting to have a second slew rate, the second slew rate less than the first slew rate.
Li teaches (see figures 1-8) the controller (figure 7, part 50) is further operative to: i) control the first switching frequency (figure 6, part first switching frequency at normal load period t1-t2); and ii) control the second switching frequency (figure 6, part second switching frequency at noise-free period; f=fTH), the second switching frequency (figure 6, part second switching frequency at noise-free period; f=fTH [non-zero]) setting less than the first switching frequency (figure 6, part first switching frequency at normal load period t1-t2; f˃fTH) (paragraph [0054]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Nagashima with the frequency control features as taught by Li, because it provides more efficient switching control with noise-free control circuit (paragraph [0002]). Furthermore, the Application presented multiples options to adjust the operation of the converter in order to reduce the noise as: disable the power converter (figure 5), modify a switching frequency of the power conversion (figure 6) and controls the slew rate of switching as well as a switching frequency (figure 7), and Nagashima discloses one of these option (figure 3, part window of time when pause signal is high that results in stop-time of the power converter 162). 
Truong teaches (see figures 1-5) i) control the first switching setting to have a first slew rate (figure 1, parts first slew rate adjusted at high and low-side slew-rate controllers 22 and 28) (figure 3, parts first slew rate adjusted at high and low-side slew-rate controllers 102 and 104); and ii) control the second switching setting to have a second slew rate (figure 1, parts second slew rate adjusted at high and low-side slew-rate controllers 22 and 28) (figure 3, parts second slew rate adjusted at high and low-side slew-rate controllers 102 and 104), the second slew rate (figure 1, parts second slew rate adjusted at high and low-side slew-rate controllers 22 and 28) (figure 3, parts second slew rate adjusted at high and low-side slew-rate controllers 102 and 104) less than the first slew rate figure 1, parts first slew rate adjusted at high and low-side slew-rate controllers 22 and 28) (figure 3, parts first slew rate adjusted at high and low-side slew-rate controllers 102 and 104) (column 4; lines 5-25; each of the slew-rate controllers 22 and 24 are configured to adjust the slew-rate of the rising-edge of each of the control signals VHS and VLS, respectively).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Nagashima and Li with the control features as taught by Truong and obtain the controller is further operative to: i) control the first switching frequency setting to have a first slew rate; and ii) control the second switching frequency setting to have a second slew rate, the second slew rate less than the first slew rate, because it maintains greater efficiency with mitigation of ringing and conduction losses (column 4; lines 5-25). 
Claims 8, 9, 20, 21 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima (US 2020/0036289), in view of Li (US 2018/0019671), and further in view of Ahmad (US 2006/0038547).
Regarding claim 8, Nagashima and Li teach everything claimed as applied above (see claim 1). Further, Nagashima discloses (see figures 1-6) the controller (figure 1, part 150). However, Nagashima does not expressly disclose temporarily increase a magnitude of a regulation reference setpoint voltage of the power converter prior to operating a sampler producing the sample value from the feedback, the increased magnitude of the regulation reference setpoint voltage increasing a corresponding magnitude of an output voltage produced by the power converter.
Ahmad teaches (see figures 3-5) the controller (figure 3, part controller generated by 10, 35 and 40) is further operative to: temporarily increase (figure 3, part through 45) a magnitude of a regulation reference setpoint voltage (figure 3, part 45; from V_LO_CURRENT to V_HI_CURRENT) of the power converter (figure 3, part power converter generated by 45 and 50) prior to operating a sampler producing the sample value (figure 3, part sample value from 35) from the feedback (figure 3, part feedback from R1), the increased magnitude of the regulation reference setpoint voltage (figure 3, part 45; from V_LO_CURRENT to V_HI_CURRENT) increasing a corresponding magnitude of an output voltage (figure 3, part output voltage at C) produced by the power converter (figure 3, part power converter generated by 45 and 50) (paragraphs [0030]-[0033]; The reference voltage VREF sets a threshold between a "heavy-load" and a "light-load" condition. If the output current is a "heavy load", the output of the comparator is high. The comparator gives a low output if the output current is a "light load". The output of the voltage comparator 40 is sent to the control pin CNTRL of the 2:1 multiplexer 45, which determines which of two reference voltages is sent to the linear regulator 50… the linear regulator thus provides a gate voltage that is a function of the output current. Typically, the gate voltage is in the range of (6.5V-8V) for high output currents and it is 4V-5V for "light-load" currents).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Nagashima and Li with the control features as taught by Ahmad, because it provides more efficient control which reduce losses by optimizing gate drive voltage (paragraph [0016]). 
Regarding claim 9, Nagashima, Li and Ahmad teach everything claimed as applied above (see claim 8). Further, Nagashima discloses (see figures 1-6) the controller (figure 1, part 150) is further operative to: generate a control signal (figure 1, part control signal to 162 from 154), the control signal (figures 1 and 2, part control signal to 162 from 154) operative to control the power converter (figures 1 and 2, part 162) during the window of time  (figure 3, part window of time when pause signal is high that results in stop-time of the power converter 162), the control signal (figures 1 and 2, part control signal to 162 from 154) adjusting power conversion switching operations (figure 3, part through 154; adjusting the switching operations to zero in the window of time when pause signal is high that results in stop-time of the power converter 162) of the power converter (figures 1 and 2, part 162) during the window of time (figure 3, part window of time when pause signal is high that results in stop-time of the power converter 162) (paragraph [0059]-[0065]; the pause signal generated by the timing signal generation circuit 154. In this example, the DC-DC converter 162 stops the switching operation in the period in which the pause signal is in the H state… when the pause signal is in the H state, the control part 165 stops the switching operation in the driver circuit 215. For example, the control part 165 may control both the switching element 216 and the switching element 218 to be in the off state. Thereby, the AD converter 158 can be operated in the state where the noise generated by the switching operation in the driver circuit 215 is suppressed. Nevertheless, the AD converter 158 may receive the power supply voltage from the capacitor 224 or 226 in the state where the switching operation in the driver circuit 215 stops. In this case, the capacitor 224 or the capacitor 226 may have a capacity sufficient to supply the power supply voltage to the AD converter 158 in the period in which the pause signal is in the H state).
Regarding claim 20, claim 8 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 21, claim 9 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 42, Nagashima and Li teach everything claimed as applied above (see claim 1). Further, Nagashima discloses (see figures 1-6) the power converter (figure 1, part 162) is operative to generate a supply voltage that powers switch driver control circuitry (figure 1, part 152) (paragraph [0033]; the drive circuit 152 drives the motor 110 by controlling the switching element group 120. The drive circuit 152 may be supplied with the power supply voltage from the DC-DC converter 162) that controls operation of switches (figure 1, part 120) and delivery of current through the switches (figure 1, part 120) to the device (figure 1, part 110); and wherein the controller (figure 1, part 150). However, Nagashima does no expressly disclose the controller is further operative to temporarily increase a magnitude of a regulation reference setpoint voltage used by the power converter to produce the supply voltage prior to producing the sample value from the feedback, the increased magnitude of the regulation reference setpoint voltage increasing a corresponding magnitude of the supply voltage produced by the power converter.
Ahmad teaches (see figures 3-5) the controller (figure 3, part controller generated by 10, 35 and 40) is further operative to temporarily increase (figure 3, part through 45) a magnitude of a regulation reference setpoint voltage (figure 3, part 45; from V_LO_CURRENT to V_HI_CURRENT) used by the power converter (figure 3, part power converter generated by 45 and 50) to produce the supply voltage (figure 3, part output voltage at C) prior to producing the sample value (figure 3, part sample value from 35) from the feedback (figure 3, part feedback from R1), the increased magnitude of the regulation reference setpoint voltage (figure 3, part 45; from V_LO_CURRENT to V_HI_CURRENT) increasing a corresponding magnitude of the supply voltage (figure 3, part output voltage at C) produced by the power converter (figure 3, part power converter generated by 45 and 50) (paragraphs [0030]-[0033]; The reference voltage VREF sets a threshold between a "heavy-load" and a "light-load" condition. If the output current is a "heavy load", the output of the comparator is high. The comparator gives a low output if the output current is a "light load". The output of the voltage comparator 40 is sent to the control pin CNTRL of the 2:1 multiplexer 45, which determines which of two reference voltages is sent to the linear regulator 50… the linear regulator thus provides a gate voltage that is a function of the output current. Typically, the gate voltage is in the range of (6.5V-8V) for high output currents and it is 4V-5V for "light-load" currents).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Nagashima and Li with the control features as taught by Ahmad, because it provides more efficient control which reduce losses by optimizing gate drive voltage (paragraph [0016]). 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nagashima (US 2020/0036289), in view of Li (US 2018/0019671), and further in view of Keskar et al. (US 2020/0195121), hereinafter Keskar.
Regarding claim 25, Nagashima discloses (see figures 1-6) a method (figure 1) comprising: receive feedback (figure 1, part feedback from 126, 136, 146 and 156) associated with a device (figure 1, part 110) powered (figure 1, part through 120) by a power source (figure 1, part 180)(paragraph [0015]; the circuit of each phase of the motor 110 receives the power from the first power supply part 180 via the switching element group 120); adjust (figure 1, part through 154) switching operation of a power converter (figure 1, part 162) during a window of time (figure 3, part window of time when pause signal is high that results in stop-time of the power converter 162) to sample the feedback (figure 1, part feedback from 126, 136, 146 and 156)(paragraphs [0027]-[0030]; the AD converter 158 operates when the switching operation of the DC-DC converter 162 stops, which makes it possible to suppress the influence of noise generated by the switching operation of the DC-DC converter 162 to improve the analog/digital conversion precision of the AD converter 158. Further, as the precision of the AD converter 158 is improved, the driving precision of the motor 110 can be improved), the adjusted switching operation (figure 1, part through 154) reducing noise caused by the power converter (figure 1, part 162); and during the window of time (figure 3, part window of time when pause signal is high that results in stop-time of the power converter 162) in which the switching operation of the power converter (figure 1, part 162) is adjusted (figure 1, part through 154), derive a sample value (figure 1, part from 158) from the feedback (figure 1, part feedback from 126, 136, 146 and 156)(paragraph [0059]-[0065]; the pause signal generated by the timing signal generation circuit 154. In this example, the DC-DC converter 162 stops the switching operation in the period in which the pause signal is in the H state… when the pause signal is in the H state, the control part 165 stops the switching operation in the driver circuit 215. For example, the control part 165 may control both the switching element 216 and the switching element 218 to be in the off state. Thereby, the AD converter 158 can be operated in the state where the noise generated by the switching operation in the driver circuit 215 is suppressed. Nevertheless, the AD converter 158 may receive the power supply voltage from the capacitor 224 or 226 in the state where the switching operation in the driver circuit 215 stops. In this case, the capacitor 224 or the capacitor 226 may have a capacity sufficient to supply the power supply voltage to the AD converter 158 in the period in which the pause signal is in the H state).
Nagashima does not expressly disclose computer-readable storage hardware having instructions stored thereon, the instructions, when executed by computer processor hardware, cause the computer processor hardware; adjust a switching frequency operation of a power converter to a non-zero switching frequency during a window of time, the adjusted switching frequency operation.
Li teaches (see figures 1-8) adjust a switching frequency operation (figure 7, part through 44) of a power converter (figure 7, part 10) (paragraph [0045]; when the error signal EA is smaller than the light-load threshold VTH_H, the noise-free switching converter 100 may be operated with the light-load. For this condition, the error current signal iCLK may be configured to control the clock signal generator 44 to generate the second control signal C2 with a variation frequency, wherein the variation frequency is relevant to the value of the error current signal ICLK. For example, the smaller the error current signal iCLK, the lower the frequency of the second control signal C2) to a non-zero switching frequency (figure 6, part decrease frequency until fTH[non-zero]) during a window of time (figure 6, part during noise-free period), the adjusted switching frequency operation (figure 6, part decrease frequency until fTH[non-zero]) (paragraph [0054]; when the noise-free switching converter 500 enters into the light-load mode, the switching frequency f of the noise-free switching converter 500 continues to decrease while the inductor current signal iL is discontinuous. When the switching frequency f decreases to the noise-free frequency threshold fTH (at time t3), the switching frequency f may be limited to the noise-free frequency threshold fTH).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Nagashima with the frequency control features as taught by Li, because it provides more efficient switching control with noise-free control circuit (paragraph [0002]). Furthermore, the Application presented multiples options to adjust the operation of the converter in order to reduce the noise as: disable the power converter (figure 5), modify a switching frequency of the power conversion (figure 6) and controls the slew rate of switching as well as a switching frequency (figure 7), and Nagashima discloses one of these option (figure 3, part window of time when pause signal is high that results in stop-time of the power converter 162). 
Keskar teaches (see figures 1-8) computer-readable storage hardware having instructions stored thereon (figure 1, part inside 132) (figure 8, parts 814 and 816), the instructions, when executed by computer processor hardware, cause the computer processor hardware (figure 1, part inside 132) (figure 8, part 812) (paragraph [0082]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Nagashima and Li with the control features as taught by Keskar and obtain computer-readable storage hardware having instructions stored thereon, the instructions, when executed by computer processor hardware, cause the computer processor hardware to: receive feedback associated with a device powered by a power source; adjust a switching frequency operation of a power converter to a non-zero switching frequency during a window of time to sample the U.S. Application No.: 16/990,360 Docket No.: 2020P03628US -7- feedback, the adjusted switching frequency operation reducing noise caused by the power converter; and during the window of time in which the switching frequency operation of the power converter is adjusted, derive a sample value from the feedback, because it provides more accurate and efficient control in order to improve the reliability and safe operation of the switches (paragraph [0065]). 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Nagashima (US 2020/0036289), in view of Li (US 2018/0019671), and further in view of Maksimovic et al. (US 2009/0310385), hereinafter Maksimovic.
Regarding claim 35, Nagashima and Li teach everything claimed as applied above (see claim 1). Further, Nagashima discloses (see figures 1-6) the controller (figure 1, part 150) is operative to switch the power converter (figure 1, part 162) and the switching of driver circuitry (figure 1, part 152) controlling delivery of current (figure 1, part through 120) from the power source (figure 1, part 180) to the load (figure 1, part 110); and wherein the power converter (figure 1, part 162)  produces a supply voltage to power the driver circuitry (figure 1, part 152)(paragraph [0033]; the drive circuit 152 drives the motor 110 by controlling the switching element group 120. The drive circuit 152 may be supplied with the power supply voltage from the DC-DC converter 162) during the window time (figure 3, part window of time when pause signal is high that results in stop-time of the power converter 162; at this moment the supply voltage is generated by the capacitor 224) (paragraph [0065]; when the pause signal is in the H state, the control part 165 stops the switching operation in the driver circuit 215… the AD converter 158 may receive the power supply voltage from the capacitor 224 or 226 in the state where the switching operation in the driver circuit 215 stops. In this case, the capacitor 224 or the capacitor 226 may have a capacity sufficient to supply the power supply voltage to the AD converter 158 in the period in which the pause signal is in the H state). 
 However, Nagashima does not expressly disclose switch the power converter at a higher switching frequency than switching of driver circuitry.
Maksimovic teaches (see figures 1-9) operative to switch at a higher switching frequency (figure 1, part 424) than switching of driver circuitry (figure 1, part 422) (paragraph [0058]; Switching surface controller (SSC) 424, which is an auxiliary controller in this example embodiment, is configured to take samples of the voltage error e at the oversampling rate Nosfs higher than the switching frequency fs).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination Nagashima and Li with the frequency features as taught by Maksimovic and obtain the controller is operative to switch the power converter at a higher switching frequency than switching of driver circuitry controlling delivery of current from the power source to the load, because it provides more efficient and precise switching control (paragraph [0059]).
Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive. 
Applicant’s argues on pages 15-16 of the Applicant's Response (“Applicants note that the references are not combinable. For examples, Nagashima refers to circuit noise affecting an analog-to-digital converter. Li indicating audible noise”).
The Examiner respectfully disagrees with Applicant’s arguments, because in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the primary reference Nagashima discloses the adjusted (figure 1, part through 154) switching operation of the power converter (figure 1, part 162) during the window of time (figure 3, part window of time when pause signal is high that results in stop-time of the power converter 162) operative to reduce noise caused by switching of the power converter (figure 1, part 162); and during the window of time (figure 3, part window of time when pause signal is high that results in stop-time of the power converter 162) in which the switching operation of the power converter (figure 1, part 162) is adjusted (figure 1, part through 154), derive the sample value (figure 1, part from 158) from the feedback (figure 1, part feedback from 126, 136, 146 and 156) (paragraph [0059]-[0065]; the pause signal generated by the timing signal generation circuit 154. In this example, the DC-DC converter 162 stops the switching operation in the period in which the pause signal is in the H state… when the pause signal is in the H state, the control part 165 stops the switching operation in the driver circuit 215. For example, the control part 165 may control both the switching element 216 and the switching element 218 to be in the off state. Thereby, the AD converter 158 can be operated in the state where the noise generated by the switching operation in the driver circuit 215 is suppressed. Nevertheless, the AD converter 158 may receive the power supply voltage from the capacitor 224 or 226 in the state where the switching operation in the driver circuit 215 stops. In this case, the capacitor 224 or the capacitor 226 may have a capacity sufficient to supply the power supply voltage to the AD converter 158 in the period in which the pause signal is in the H state). Li teaches the adjusted switching frequency operation (figure 6, part decrease frequency until fTH [non-zero]) of the power converter (figure 7, part 10) (paragraph [0045]; when the error signal EA is smaller than the light-load threshold VTH_H, the noise-free switching converter 100 may be operated with the light-load. For this condition, the error current signal iCLK may be configured to control the clock signal generator 44 to generate the second control signal C2 with a variation frequency, wherein the variation frequency is relevant to the value of the error current signal ICLK. For example, the smaller the error current signal iCLK, the lower the frequency of the second control signal C2) during the window of time (figure 6, part during noise-free period); the switching frequency operation of the power converter  (figure 7, part switching frequency operation of 10) is adjusted (figure 7, part through 44) to the non-zero switching frequency (figure 6, part decrease frequency until fTH [non-zero]) (paragraph [0054]; when the noise-free switching converter 500 enters into the light-load mode, the switching frequency f of the noise-free switching converter 500 continues to decrease while the inductor current signal iL is discontinuous. When the switching frequency f decreases to the noise-free frequency threshold fTH (at time t3), the switching frequency f may be limited to the noise-free frequency threshold fTH). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Nagashima with the frequency control features as taught by Li and obtain an apparatus comprising: a controller operative to: receive feedback associated with a device, the device being a load powered by a power source; adjust a switching frequency operation of a power converter to a non-zero switching frequency during a window of time of producing an accurate sample value of the feedback, the adjusted switching frequency operation of the power converter during the window of time operative to reduce noise caused by switching of the power converter; and during the window of time in which the switching frequency operation of the power converter is adjusted to the non-zero switching frequency, derive the sample value from the feedback, because it provides more efficient switching control with noise-free control circuit (paragraph [0002]).  Nagashima and Li are combinable because both reduce noise generated in the power converter. In Nagashima’s reference, it is the noise generated by the power converter (figure 1, part 162); and in Li’s reference, it is the noise generated by power converter (figure 7, part 10). Therefore, the combination of the controller of Nagashima with the frequency control features as taught by Li result in the claimed invention. Furthermore, the Application presented multiples options to adjust the operation of the converter in order to reduce the noise as: disable the power converter (figure 5), modify a switching frequency of the power conversion (figure 6) and controls the slew rate of switching as well as a switching frequency (figure 7), and Nagashima discloses one of these option (figure 3, part window of time when pause signal is high that results in stop-time of the power converter 162).
Applicant’s argues on pages 16-17 of the Applicant's Response (“the operation of the power converter above a threshold switching frequency threshold has nothing to do with receiving and sampling feedback associated with a device”).
The Examiner respectfully disagrees with Applicant’s arguments, because (as discussed above) the rejection is a 103 combination of Nagashima and Li. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Nagashima discloses receive feedback (figure 1, part feedback from 126, 136, 146 and 156) associated with a device (figure 1, part 110). The combination of the controller of Nagashima with the frequency control features as taught by Li result in the claimed invention.
Applicant’s argues on page 17 of the Applicant's Response (“Applicants respectfully submit that the combination of Nagashima's implementation of a large capacitor to hold up voltage in view of Li's reducing audible noise caused by switching a power converter does not teach or suggest a controller operative to: receive feedback associated with a device, the device being a load powered by a power source; adjust a switching frequency operation of a power converter to a non-zero switching frequency during a window of time of producing an accurate sample of the feedback, the adjusted switching frequency operation of the power converter during the window of time operative to reduce noise caused by switching of the power converter; and during the window of time in which the switching frequency operation of the power converter is adjusted, derive a sample value from the feedback in a manner as recited by the claimed invention”).
The Examiner respectfully disagrees with Applicant’s arguments, because (as discussed above) the rejection is a 103 combination of Nagashima and Li. The combination of the controller of Nagashima with the frequency control features as taught by Li result in the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	
	/THIENVU V TRAN/                                 Supervisory Patent Examiner, Art Unit 2839